COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00003-CV


IN RE CONNIE RAY PALMER                                                   RELATOR


                                       ----------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 43,866-B

                                       ----------

                         MEMORANDUM OPINION 1

                                       ----------

      Relator Connie Ray Palmer seeks a writ of mandamus, asking us to order

the 78th District Court of Wichita County to “correct a defective certification of the

right to appeal” his conviction for aggravated robbery. This conviction is final; we

previously dismissed the appeal of it for want of jurisdiction based on relator’s

waiver of his right to appeal, and relator did not timely seek review with the court

of criminal appeals.    See Palmer v. State, No. 02-09-00211-CR, 2009 WL
1
       See Tex. R. App. P. 47.4, 52.8(d).
2414363, at *1 (Tex. App.—Fort Worth Aug. 6, 2009, pet. dism’d) (mem. op., not

designated for publication).

      Relator wants us to “order the trial court . . . to [resubmit] a proper

certification of [his] right to appeal showing [he] has a limited right to appeal

matters related to his illegal sentence.” But he predicates this requested relief

upon challenges to the validity of his final conviction and alleged errors that

occurred before it, including his principal argument that he entered into an illegal

plea bargain associated with the revocation of his deferred adjudication

community supervision.

      After a final felony conviction, the procedure outlined in article 11.07 of the

code of criminal procedure—filing an application for writ of habeas corpus with

the court of criminal appeals—is the exclusive means of seeking relief. Tex.

Code Crim. Proc. Ann. art. 11.07, §§ 1, 3(a), 5 (West Supp. 2014); see Ater v.

Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding) (holding that in granting a writ of mandamus to vacate a judgment of

conviction on the basis of an allegedly invalid guilty plea, a court of appeals

usurped the exclusive authority of the court of criminal appeals to grant

postconviction relief); see also In re Crain, No. 05-14-01623-CV, 2015 WL
84675, at *1 (Tex. App.—Dallas Jan. 7, 2015, orig. proceeding) (mem. op.)

(holding that the court of appeals had no jurisdiction to hear various complaints

related to a final felony conviction); In re Jackson, Nos. 05-14-00988-CV, 05-14-




                                         2
00989-CV, 05-14-00990-CV, 05-14-00991-CV, 2014 WL 3962822, at *1 (Tex.

App.—Dallas Aug. 14, 2014, orig. proceeding) (mem. op.) (“The only proper

means of collaterally attacking a final felony conviction is via petition for writ of

habeas corpus under article 11.07 of the code of criminal procedure.”); In re Cox,

No. 03-12-00342-CV, 2012 WL 2076852, at *1 (Tex. App.—Austin June 7, 2012,

orig. proceeding) (mem. op.) (“A claim of an illegal sentence, under the

circumstances presented here, is not an appropriate basis for mandamus relief

but instead is a matter for habeas-corpus relief.”). Because relator premises the

relief that he seeks on collateral attacks on his conviction and because such

collateral attacks are not cognizable in this mandamus proceeding, we dismiss

his petition for writ of mandamus for want of jurisdiction. See Ater, 802 S.W.2d at

243; Crain, 2015 WL 84675, at *1.

                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: January 16, 2015




                                         3